Case: 17-14015     Date Filed: 11/13/2018   Page: 1 of 2


                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                   No. 17-14015
                               Non-Argument Calendar
                             ________________________

                   D.C. Docket No. 2:16-cr-00560-RBD-WC-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

TAURIO HARRIS,

                                                              Defendant-Appellant.
                             ________________________

                   Appeal from the United States District Court
                       for the Middle District of Alabama
                         ________________________

                                (November 13, 2018)

Before JILL PRYOR, BRANCH and FAY, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is DENIED, as Appellant’s appeal waiver is

not valid and enforceable.
               Case: 17-14015     Date Filed: 11/13/2018   Page: 2 of 2


      The Government is directed to file its response brief within thirty (30) days

of the date of entry of this order.




                                          2